NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1 
 

                United States Court of Appeals
                                   For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                  Argued November 18, 2014 
                                  Decided December 29, 2014 
                                                 
                                            Before 
                                                 
                               WILLIAM J. BAUER, Circuit Judge         
                      
                               DANIEL A. MANION, Circuit Judge 
                      
                               ANN CLAIRE WILLIAMS, Circuit Judge
                      
 
No. 13‐3591 
 
ARMANDO VARGAS‐TORRES,                          Petition for Review of an Order of the 
      Petitioner,                               Board of Immigration Appeals. 
                                                 
      v.                                        No. A200‐558‐570 
 
ERIC H. HOLDER, JR., 
Attorney General of the United States, 
      Respondent. 
                                            
                                       O R D E R 
 
       Armando Vargas‐Torres, a 31‐year‐old Mexican citizen, petitions for review of an 
order of the Board of Immigration Appeals upholding an immigration judge’s decision 
ordering his removal and denying his request for a continuance. Before the Board, 
Vargas‐Torres sought relief from his prior counsel’s ineffective assistance in failing to 
apply for cancellation of removal. But Vargas‐Torres did not follow the required 
procedural steps for pursuing an ineffective‐assistance claim in an immigration 
No. 13‐3591                                                                            Page 2 
 
proceeding, and the IJ did not abuse his discretion in denying the motion for a 
continuance, so we deny the petition for review.1   
 
        Vargas‐Torres testified before the IJ that he entered the United States in either 
2000 or 2001 without inspection. He has since had two children born in the United States. 
He came to the Department of Homeland Security’s attention after he was arrested for 
the fifth or sixth time for driving without a license. In January 2011, DHS issued a Notice 
to Appear, charging him as removable as an alien present in the United States without 
being admitted or paroled.   
 
        Vargas‐Torres’s removal hearing was marked by delays and continuances. When 
he appeared at his initial hearing without his retained attorney, Jaime Barragan, the IJ 
granted a continuance. Three months later Vargas‐Torres returned, this time 
accompanied by Barragan, who requested an additional continuance to prepare an 
application for cancellation of removal based on the hardship Vargas‐Torres’s United 
States‐citizen children would experience if he were removed, see 8 U.S.C. § 1229b(b). 
Because cancellation of removal requires the alien to have accrued ten years’ continuous 
presence in the United States, the IJ asked Vargas‐Torres how long he had lived in the 
country. He replied “about ten years.” When the IJ asked for a specific date of entry, he 
replied, “February the 25th of 2001”—a date nine years and eleven months before his 
receipt of the Notice to Appear. The IJ pointed out that this date fell short of satisfying 
the ten‐year requirement but granted Vargas‐Torres another continuance to discuss the 
matter further with his attorney. The IJ told Vargas‐Torres that, if he still wished to apply 
for cancellation, he would need to bring a completed application and evidence to the 
next hearing.   
 
        At the next hearing more than three months later, Vargas‐Torres, who was again 
accompanied by Barragan, appeared without a completed application and evidence. He 
requested a third continuance so that he could collect evidence relating to his arrival in 
the United States. The IJ reminded Vargas‐Torres that the hearing’s purpose was to 
                                                 
1  On November 20, 2014, after oral argument in this case, President Barack Obama 

announced an executive action on immigration to defer removal of certain aliens 
unlawfully in the United States. See DEPARTMENT OF HOMELAND SECURITY, EXERCISING 
PROSECUTORIAL DISCRETION WITH RESPECT TO INDIVIDUALS WHO CAME TO THE UNITED 
STATES AS CHILDREN AND WITH RESPECT TO CERTAIN INDIVIDUALS WHO ARE THE PARENTS 
OF U.S. CITIZENS OR PERMANENT RESIDENTS (2014). We express no opinion on 
Vargas‐Torres’s eligibility for deferred removal.     
No. 13‐3591                                                                              Page 3 
 
submit a completed application, and that he could not consider any request for 
cancellation of removal without an application. The IJ denied Vargas‐Torres’s third 
request for a continuance and denied his request for cancellation of removal, treating it 
as abandoned because Vargas‐Torres did not submit a completed application. The IJ did 
however grant Vargas‐Torres voluntary departure.     
 
        Vargas‐Torres then retained new counsel and appealed to the Board of 
Immigration Appeals challenging the denial of his third request for a continuance and 
the denial of his request for cancellation of removal. He argued that Barragan had 
rendered ineffective assistance. Barragan, he said, had been paid for his services but 
failed to apply on his behalf for cancellation of removal. Vargas‐Torres conceded that he 
had not complied with two of the three procedural requirements under Matter of Lozada 
for filing a claim of ineffective assistance of counsel, see 19 I. & N. Dec. 637, 639 (BIA 
1988), but argued for an exception in this case because Barragan’s ineffectiveness was 
clear from the record. He also argued that the IJ abused his discretion in denying his 
third request for a continuance.   
 
        The Board upheld the IJ’s decision. Regarding the ineffective‐assistance claim, the 
Board explained that no exception applied: Vargas‐Torres failed to comply with two of 
the Lozada requirements (he did not provide Barragan with notice and an opportunity to 
respond, nor did he file a complaint with disciplinary authorities or explain why he had 
not done so, see id.); and we have consistently required strict compliance with those 
requirements. The Board also noted that Vargas‐Torres had not shown prejudice arising 
from the allegedly deficient representation. As for the denial of the request for a 
continuance, the Board determined that the immigration court acted within its discretion 
in refusing to grant an additional continuance, having already granted a continuance to 
allow Vargas‐Torres time to prepare an application for cancellation.     
         
        In this petition Vargas‐Torres first challenges the Board’s ruling that no 
exception excuses his failure to comply with Lozada’s procedural requirements. He 
urges us to adopt the Ninth Circuit’s reasoning that an exception applies to the 
procedural requirements when prior counsel’s ineffective assistance is clear from the 
record. See Rodriguez‐Lariz v. I.N.S., 282 F.3d 1218, 1226–27 (9th Cir. 2002); Castillo‐Perez 
v. I.N.S., 212 F.3d 518, 526 (9th Cir. 2000). 
 
        The Board properly rejected Vargas‐Torres’s ineffective‐assistance claim because, 
unlike the Ninth Circuit, we have repeatedly declined to adopt an exception to the 
Lozada requirements for per se ineffectiveness. See Marinov v. Holder, 687 F.3d 365, 368–
No. 13‐3591                                                                              Page 4 
 
70 (7th Cir. 2012); Lin Xing Jiang v. Holder, 639 F.3d 751, 755 (7th Cir. 2011); Stroe v. I.N.S., 
256 F.3d 498, 503–04 (7th Cir. 2001). Satisfying Lozada’s procedural requirements, we 
have held, is necessary to screen the many ineffective assistance claims that the Board 
sees, discourage baseless allegations, police the quality of the immigration bar, and 
ensure that attorneys are able to defend attacks against their integrity and competence. 
Patel v. Gonzales, 496 F.3d 829, 831–32 (7th Cir. 2007); Stroe, 256 F.3d at 504. In any event, 
without any explanation by Barragan for his actions, it is not apparent from the record 
that his representation was per se ineffective. See Marinov, 687 F.3d at 370.   
 
        Vargas‐Torres also challenges the Board’s finding that he was not prejudiced by 
his attorney’s alleged ineffective assistance. He contends that he “alerted” the IJ and the 
Board of his belief that he met the continuous‐presence requirement for cancellation, 
and that his United States‐citizen children will suffer hardship if he were removed. 
Thus he “would very likely succeed,” he says, if he were allowed to apply for 
cancellation of removal.   
 
        The Board correctly determined that Vargas‐Torres has not established prejudice, 
because he has not shown he could have succeeded on the merits of his removal claim. 
See Bathula v. Holder, 723 F.3d 889, 903 n.34 (7th Cir. 2013); Rapheal v. Mukasey, 533 F.3d 
521, 533 (7th Cir. 2008). He points to no evidence showing that he was continuously 
present in the United States for ten years before he received his notice to appear, see 8 
U.S.C. § 1229b(b)(1)(A), (d)(1); Adame v. Holder, 762 F.3d 667, 669 (7th Cir. 2014), or any 
evidence that his removal would cause hardship to his United States‐citizen children 
that is “exceptional and extremely unusual,” see 8 U.S.C. § 1229b(b)(1)(D); Adame, 762 
F.3d at 669. A bald assertion that his children would suffer hardship if he left does not 
show how that hardship would be unusual, and speculation alone is insufficient to show 
eligibility for cancellation. See El‐Gazawy v. Holder, 690 F.3d 852, 860 (7th Cir. 2012).   
 
        Finally, Vargas‐Torres argues that the Board incorrectly ruled that the IJ did not 
abuse his discretion by denying his request for a continuance when he had requested 
only one prior continuance and presented no danger to the community. But the IJ acted 
well within his discretion in denying Vargas‐Torres’s third request for a continuance. 
An IJ’s decision to deny a motion for a continuance will not be upset unless the decision 
was made without explanation, departed from established policies without reason, or 
rested on an impermissible basis such as racial discrimination. Calma v. Holder, 663 F.3d 
868, 878 (7th Cir. 2011).   
 
No. 13‐3591                                                                         Page 5 
 
       The Board correctly determined that the IJ adequately explained his reasons for 
denying Vargas‐Torres’s motion—he had set a deadline for applying for cancellation of 
removal, but Vargas‐Torres appeared on that date without an application or any 
evidence of eligibility. In addition, Vargas‐Torres’s assertion that he had requested only 
one continuance previously is incorrect; he had already been granted two continuances, 
including one for the express purpose of preparing an application for cancellation of 
removal.     
        
       Accordingly, we deny the petition for review.